DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/19/2021 has been entered. Claims 1-8 and 16-20 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-8, 16-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Jia (US PGPub 2020/0191556) in view of Frank (US PGPub 2009/0236538).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended limitation of claim 7 as “wherein the data in the local blockchain ledger is communicated to the control center when a data storage or time threshold is reached” is not disclosed by the specification of the imminent application so is the new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1-6, 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US PGPub 2020/0191556) in view of Frank (US PGPub 2009/0236538).

Regarding claim 1, Jia teaches a multi-sensor agent device (Jia, see abstract, disclosing a distance measurement method by an unmanned aerial vehicle (UAV) and a UAV), comprising:
a communications module communicatively coupled with the microcontroller for each of the respective sensor clusters (Jia, see paragraph 0079, The UAV further includes a flight control processor and a wireless communication module connected to the flight control processor. The wireless communication module establishing a wireless connection to a ground remote controller (that is, a ground control station) 80, and the UAV flight state parameters (that is, the foregoing flight parameters) and image data are sent to the ground remote controller 80 via the wireless communication module under the control of the flight control processor), the communications module being configured to convey network management protocol queries from a control center to the microcontroller for each of the respective sensor clusters via a first set of logical channels (Jia, see paragraph 0068, The flight control system collects flight state data measured by each sensor in real time, receives a control command and data that are transmitted by a ground controller and that are sent via a radio uplink channel), and the communications module being further configured to output data generated by the sensors via a second set of logical channels to the control center, the second set of logical channels being different from the first set of logical channels (Jia, see paragraph 0068, the state data of the UAV (that is, flight data) and operating state parameters of an engine, an onboard power supply system, and the task device are transmitted to the data transmission system in real time and are sent back to the ground controller via a radio downlink channel); and
a power supply electrically coupled with the communications module and with the microcontroller for the respective sensor clusters (Jia, see paragraph 0068, an onboard power supply system).

Jia teaches the above yet fails to teach multiple individually-IP-addressable sensor clusters, the respective sensor clusters comprising a microcontroller and one or more sensors communicatively coupled with the microcontroller of the sensor cluster.
Then Frank teaches multiple individually-IP-addressable sensor clusters (Frank, see paragraph 0022, the sensor interfaces 118, 120, 122, 124, 126, 128 assign a unique IP address to each of the sensors 114, 116 within the sensor arrays 102, 104, 106, 108, 110, 112), the respective sensor clusters comprising a microcontroller and one or more sensors communicatively coupled with the microcontroller of the sensor cluster (Frank, see paragraphs 0022-0023, Each sensor array 102, 104, 106, 108, 110, 112 is communicatively coupled to a sensor interface 118, 120, 122, 124, 126, 128 either by a wired and/or a wireless communication link. The sensor interfaces 118, 120, 122, 124, 126, 128, in one embodiment, are sensor integration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jia with mobile radiation thread identification system of Frank, because doing so would make Jia more efficient in being easily reassigned or used as a mobile analysis platform in security applications (Frank, see paragraph 0003).

Regarding claim 2, Jia in view of Frank teaches wherein the communications module is communicatively coupled with the microcontroller for the respective sensor clusters through a network switch (Frank, see paragraphs 0022-0023, Each sensor array 102, 104, 106, 108, 110, 112 is communicatively coupled to a sensor interface 118, 120, 122, 124, 126, 128 either by a wired and/or a wireless communication link. The sensor interfaces 118, 120, 122, 124, 126, 128, in one embodiment, are sensor integration units (“SIU”) that provide the calibration, automated gain control, calibration verification, remote diagnostics, and connectivity to the processor for spectral analysis of the sensor data), and wherein, for the respective sensor clusters, the microcontroller of the sensor cluster uses a different one of the first set of logical channels and different one of the second set of logical channels (Jia, see paragraph 0068, The flight control system collects flight state data measured by each sensor in real time, receives a control command and data that are transmitted by a ground controller and that are sent via a radio uplink channel. The state data of the UAV (that is, flight data) and operating 

Regarding claim 3, Jia in view of Frank teaches wherein the microcontrollers of the respective sensor clusters have different IP addresses (Frank, see paragraph 0022, the sensor interfaces 118, 120, 122, 124, 126, 128 assign a unique IP address to each of the sensors 114, 116 within the sensor arrays 102, 104, 106, 108, 110, 112).

Regarding claim 4, Jia in view of Frank teaches wherein the one or more sensors of each of the respective sensor clusters comprise at least one of a sensor configured to measure a concentration of a chemical, a sensor configured to measure irradiance, an accelerometer, a magnetometer, a barometer, a thermometer, a sensor configured to measure relative humidity, a sensor configured to measure radio frequency, a thermal imager, a visible imager, a sensor configured to detect tampering, or a geolocation sensor (Jia, see paragraph 0071, The imaging apparatus includes an optical component and an image acquisition sensor. The optical component is configured to image an object, and the image acquisition sensor is configured to acquire image data using the optical component. Further, the vision system may further include a processor connected to one or more imaging apparatuses, respectively, and one or more processors may be included).



Regarding claim 6, Jia in view of Frank teaches wherein the communications module is configured to convey the responses to the network management protocol queries generated to the control center (Jia, see paragraph 0068, The flight control system collects flight state data measured by each sensor in real time, receives a control command and data that are transmitted by a ground controller and that are sent via a radio uplink channel. The state data of the UAV (that is, flight data) and operating state parameters of an engine, an onboard power supply system, and the task device are transmitted to the data transmission system in real time and are sent back to the ground controller via a radio downlink channel).



Regarding claim 16, Jia teaches a system (Jia, see abstract, disclosing a distance measurement method by an unmanned aerial vehicle (UAV) and a UAV) comprising:
a control center (Jia, see paragraph 0068, a ground controller); and
each of the respective agent devices comprising a power supply, a communications module (Jia, see paragraph 0071, The imaging apparatus includes an optical component and an image acquisition sensor. The optical component is configured to image an object, and the image acquisition sensor is configured to acquire image data using the optical component. Further, the vision system may further include a processor connected to one or more imaging apparatuses, respectively, and one or more processors may be included);
each of the respective agent devices being configured to perform operations comprising:
preparing responses to network management protocol queries from the control center, the responses being communicated by the communications module via a first set of logical channels (Jia, see paragraph 0068, The flight control system collects flight state data measured by each sensor in real time, receives a control command and data that are transmitted by a ground controller and that are sent via a radio uplink channel);
collecting data from at least one of the sensors of the agent device (Jia, see paragraph 0068, The flight control system collects flight state data measured by each sensor in real time);
generating an update to a ledger that records the collected data (Jia, see paragraph 0176, the data storage area may store distance data, image data, etc); and
sending the update through the communications module via a second set of logical channels different from the first set of logical channels (Jia, see paragraph 0068, the state data of the UAV (that is, flight data) and operating state parameters of an engine, an onboard power supply system, and the task device are transmitted to the data transmission system in real time and are sent back to the ground controller via a radio downlink channel).

Jia teaches the above yet fails to teach multiple individually-IP-addressable sensor clusters, each of the respective sensor clusters comprising a microcontroller and one or more sensors communicatively coupled with the microcontroller.
Then Frank teaches multiple individually-IP-addressable sensor clusters (Frank, see paragraph 0022, the sensor interfaces 118, 120, 122, 124, 126, 128 assign a unique IP address to each of the sensors 114, 116 within the sensor arrays 102, 104, 106, 108, 110, 112), each of the respective sensor clusters comprising a microcontroller and one or more sensors communicatively coupled with the microcontroller (Frank, see paragraphs 0022-0023, Each sensor array 102, 104, 106, 108, 110, 112 is communicatively coupled to a sensor interface 118, 120, 122, 124, 126, 128 either by a wired and/or a wireless communication link. The sensor interfaces 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jia with mobile radiation thread identification system of Frank, because doing so would make Jia more efficient in being easily reassigned or used as a mobile analysis platform in security applications (Frank, see paragraph 0003).

Regarding claim 20, Jia in view of Frank teaches further comprising one or more unmanned aerial vehicles, each unmanned aerial vehicle comprising one of the agent devices (Jia, see abstract, disclosing a distance measurement method by an unmanned aerial vehicle (UAV) and a UAV).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US PGPub 2020/0191556) in view of Frank (US PGPub 2009/0236538), and in further view of Floyd (US Patent 10,593,109).

Regarding claim 17, Jia in view of Frank teaches the above yet fails to teach wherein the ledger is a blockchain ledger comprising a plurality of blocks, and wherein the generating an update to the blockchain ledger comprises generating a new block to be added to the blockchain ledger.
wherein the ledger is a blockchain ledger comprising a plurality of blocks, and wherein the generating an update to the blockchain ledger comprises generating a new block to be added to the blockchain ledger (Floyd, see column 21 lines 47-52, creating 1012 a new block with the hashed information, and adding the new block to a blockchain ledger associated with a damaged property. In some embodiments, the new block may be added after several nodes within a communication network form a consensus to add the new block to the ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jia in view of Frank with systems and methods for controlling a fleet of drones for data collection of Floyd, because doing so would make Jia in view of Frank more efficient in automatically navigate within the assigned geographical region and collect sensor data to detect property damage (Floyd, see column 2 lines 17-19).

Regarding claim 19, Jia in view of Frank and Floyd teaches wherein the blockchain ledger is a distributed blockchain ledger, and wherein at least a portion of the blockchain ledger for each agent device is stored locally at the agent device (Floyd, column 14 lines 22-24, Blockchain 228 may be copied and/or distributed to several nodes (not shown) within blockchain system 106).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457